HARDY, Judge.
This is an action ex delicto for the recovery of damages for personal injuries sustained by plaintiff, and she appeals from judgment rejecting her demands.
The accident which is the basis of this suit occurred on the night of November 11, 1962, <on Louisiana Highway 507, a rather narrow black-topped road in Red River Parish. A Corvair automobile being driven south by plaintiff collided with a Ford automobile driven north by Thomas Holman, the minor son of defendant. It is the contention of each party to this suit that the other driver was guilty of negligence which was the proximate cause of the collision. The substantial charge of negligence is based upon the contentions of the respective drivers that the other was on the wrong side of the highway.
On trial the testimony on behalf of plaintiff was given by herself and the State Trooper who investigated the accident. Testimony on behalf of defendant was given by his minor son, the driver of the car, and his sixteen-year old daughter, who was a passenger in the vehicle at the time of the accident. The testimony as between the witnesses for the parties plaintiff and defendant is conflicting. The accident occurred near the crest of a hill and each driver claimed to have been momentarily blinded by the lights of the other vehicle. The testimony of the investigating officer was not sufficiently definite nor convincing, with respect to physical evidence at the scene of the accident, as to justify a conclusion on the point of impact and the position of the cars. Though each of the drivers denied being over the center line, their testimony on this point was based more upon their impressions than upon any positive facts which would have been of real probative value.
After trial the district judge dictated a brief opinion into the record, in which he stated that both parties were guilty of negligence which contributed to the occurrence of the accident in that they were both driving too close to the center line of the highway. Our examination of the record has failed to disclose any error. The record fails to support plaintiff’s charges of negligence against defendant’s minor son by a preponderance of the evidence and it follows that her claims were properly rejected.
For the reasons assigned the judgment appealed from is affirmed at appellant’s cost.